Russell, J.
Where a gin and warehouse company holds out a person as its general manager, the title implies power to make any contracts ordinarily necessary for the conduct of its business. Authority to execute a promissory note for the purchase of an engine and boiler, and to bind the corporation for its payment, would be presumed to be within the scope of the general manager’s authority. But neither the general manager nor any other officer of a corporation has power or authority to purchase its capital stock and bind the corporation for the payment therefor, by promissory note or otherwise. Parol evidence is always admissible to show the consideration of a note; and consequently the. court erred in striking the plea of the defendant, and in excluding testimony offered by it tending to show that the note in the present ease was given to pay for $250 of the amount of stock subscribed by the defendant; and especially as the payment, if made, would result in the purchase of that amount of stock by the corporation itself, or the reduction of the capital stock in that amount. Judgment reversed.